BURGESS, J.
Under an information filed by the prosecuting attorney of Howell county in the circuit court of said county the defendant was convicted of oh-*696taming property under false pretenses, and his punishment fixed at imprisonment in the penitentiary for two years. After unavailing motions for a new trial and in arrest, defendant appealed.
The defendant is not represented in this court, but upon examination of the record we find that no exception was taken and saved to the action of the court in overruling the motion for a new trial. By a long line of decisions of this court it has been held that unless an exception be taken at the time the motion is overruled, and saved by hill of exceptions, the action of the court is not the subject of review by this court. [State v. Parnell, infra, 723.]
The record proper appears to he free from error, and the judgment is affirmed.
All concur.